Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Feb. 28, 2022 are acknowledged and have been fully considered.  Claims 1-14 are now pending.  Claim 15 is cancelled; claims 1 and 9 are amended; claims 1-8 are withdrawn.  Claims 9-14 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejections of claim 15 under 35 U.S.C. 112(b) and 112(d) are moot in light of the claim cancellation.  

The double patenting rejections of record have been withdrawn in light of the terminal disclaimer filed 2/28/22 and approved 3/1/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over BECKER (WO 2014/067898; Pub. May 8, 2014) in view of ZALE (US 5,310,688; Issued May 10, 1994) and DIZON-MASPAT (Dizon-Maspat, J., et al. Biotechnol. Bioeng. (2012), 109(4); 962-970).  
The instant claims are drawn to a process for purifying target proteins from non-target proteins in a liquid sample, comprising: a) increasing a concentration of target proteins and non-target proteins in the sample by a single-pass tangential flow filtration (SPTFF) process to produce a concentrated feed; b) delivering the concentrated feed to a protein A chromatography device; c) separating the target proteins from the non-target proteins in the protein A chromatography device; and d) recovering the target proteins from the protein A chromatography device.  The claims are drawn to a protein purification process comprising a pre-chromatography filtration step followed by affinity (protein A) column chromatography.  The claims are drafted with the open transitional phrase "comprising".  Hence the presence of additional method steps not recited in the claims is 
Becker discloses purification of polypeptides (e.g., antibodies) from a crude feed stream of cell culture supernatant by using a dual stage tangential flow ultra-filtration followed by protein A affinity chromatography downstream of the filtration step (abstract, p. 47, 1st full par.) (reads on part of instant step a) and step b)).  Becker teaches, "The most widely practiced of such methods are membrane filtration processes.  Currently, there are two main membrane filtration methods: Single Pass or Direct Flow Filtration (DFF) and Crossflow or Tangential Flow Filtration (TFF)" (p. 54, 1st full par.).  Becker teaches that TFF "dramatically reduce contaminant and/or impurity levels prior to subsequent, i.e., downstream, refining unit operations" (abstract; p. 1, top par.), thereby implying that the pre-chromatography filtration step increases the concentration of target proteins and non-target proteins in the sample (step a)).  Becker teaches, "With respect to the purification of antibodies, e.g., from cell culture media, the binding moiety most often used for affinity chromatography is Protein A.  Protein A, affinity chromatography is highly selective for antibodies and can lead to a product purity of greater than 95% starting from an input sample such as conditioned cell culture media" (p. 2, bottom par.).  Hence highly pure desired polypeptide is obtained after Protein A chromatography step (steps c), and d)).  
Regarding claims 10-11, Becker teaches, "the TFF method may be used upstream of an affinity chromatography, e.g., a protein A column, or ion exchange chromatography unit operations in order to protect (via a reduced impurity burden), for example, the affinity e.g., protein A, or the chromatography resin in order to prolong its effective working life" (bridging pgs. 52-53).  
Regarding claim 14, Becker teaches, "As disclosed herein, the invention encompasses methods of separating an immunoglobulin (e.g., antibody) of interest from a cell culture supernatant (e.g., supernatant of a hybridoma cell culture expressing the antibody of interest)" (p. 19, 2nd par.).  
Becker does not specifically teach the order of the process steps or the Protein A affinity membrane (for instant claim 12).  
However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  
Further, Zale discloses methods for affinity separations of proteins for optimizing recovery of biologically active protein (title; abstract).  Zale teaches, "The present method is based on the discovery that it is possible to exploit the unique characteristics of affinity membranes for the purpose of improving yields of active product and useful ligand life in cases where the product or ligand would otherwise be degraded by harsh elution conditions.  The present method provides a membrane-based affinity system which enhances yields of active proteins in the elution step of affinity separation processes, and which improves the fractional recovery of biologically active and functional protein attainable in affinity separations" (col. 6, lines 47-57).  Like Becker, Zale teaches the use of protein A affinity ligands.  "Protein A was immobilized onto the various supports using cyanogen bromide (CNBr) linking chemistry in the case of the Protein A SepharoseTM product and using fluoromethylpyridinium p-toluenesulfonate (FMP) linking chemistry in the cases of the Protein A AvidGel FTM product and the Protein A affinity membrane TM material was chosen for use in this study because it is one of the more commonly used affinity matrices, while the AvidGel FTM product was chosen for comparison in this study because it is based on the same FMP linking chemistry as used in the affinity membranes” (col. 14, lines 44-56).  Hence use of affinity membranes, such as the commonly used Protein A affinity matrices, for the purpose of improving yields of active product as taught by Zale is obvious to one of skill in this art.  
Additionally, Dizon-Maspat discloses single-pass tangential flow filtration (SPTFF) as method to deblock processing in antibody purification from hybridoma cell culture (title; abstract).  Dizon-Maspat teaches, "Our data indicate that using SPTFF to concentrate protein pools is a simple, ﬂexible, and robust operation, which can be implemented at various scales to improve antibody puriﬁcation process capacity (abstract).  Additionally, "In summary, our study demonstrated that SPTFF could efﬁciently concentrate protein pools without having an adverse effect on product quality and yield.  It has the potential for use in protein puriﬁcation for the purpose of concentrating in-process pools to reduce volume and minimize the need for larger pool tanks" (Conclusion).  Additionally, Dizon-Maspat teaches that the SPTFF is versatile and can be placed before or after a column chromatography step (Fig. 7).  Although Fig. 7 specifically mentions ion-exchange column, the artisan would understand that there is nothing deleterious in placing the SPTFF step prior to the affinity chromatography step to efﬁciently concentrate protein pools without having an adverse effect on product quality and yield as stated by Dizon-Maspat.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Becker with the teachings of In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  Even if the TFF processes of Becker were determined not to read on the instant SPTFF process (and applicants have not established this to be the case), substitution of the TFF process of Becker with the SPTFF process of Dizon-Maspat represents nothing more than simple substitution of one known element (SPTFF) for another (TFF) to obtain predictable results; or the use of a known technique (SPTFF) to improve similar devices (methods) in the same way.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the cited references do not expressly teach the order of the method steps (response, pgs. 5-6).  
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  Applicants have presented no evidence of unexpected results.  
Applicants argue that Becker does not expressly teach concentrating both target and non-target proteins (response, pgs. 6-7).  
While Becker may not use the same words as applicants, it is pointed out that Becker only references low molecular weight (MW) host cell proteins when discussing what molecules are separated from the target protein fraction (e.g., p. 71, cited by applicants).  Of course low MW proteins and other low MW components will be separated by the methods taught by Becker, due to the MW cutoff of the TFF membranes (e.g., see pgs. 55-56 of Becker).  However, that does not mean that other, higher MW non-target proteins would be removed as well.  Rather, the opposite is true.  Any proteins, both target and non-target that are above the MW cutoff (e.g., in step 1 of Becker's two stage process) would be concentrated by the process of Becker.  In other words, host cell proteins of MW similar to that of the target protein will partition into the retentate or permeate (depending on the MW cutoff) and be concentrated along with the target protein.  This is proven by Table 4 of Becker, showing an increase in host cell protein (HCP) after the 50 only the target protein and no other high MW materials, further processing (e.g., by affinity chromatography) would be unnecessary.  Applicants are reminded of the breadth of their claims, which do not specify what non-target proteins must be concentrated.  Rather, the claim is met by ANY non-target proteins being concentrated along with the target proteins.  This is clearly met by Becker's disclosure.  
Applicants argue that an artisan would not be motivated to increase the concentration of non-target proteins (response, pgs. 6-7).  
This argument mischaracterizes both Becker's disclosure and the instantly claimed process.  Becker already establishes that concentration of host cell proteins occurs during TFF (see Table 4).  While the instant claims recite concentration of both target and non-target proteins, this is not an intentional, desired choice made by the instant inventors.  Rather, it is a statement of what necessarily happens during TFF and SPTFF processes.  Indeed, it is not the intent of applicants to purify non-target proteins along with the target protein, and this is not a difference from the prior art as this argument implies.  It is the entire point of the (protein A) chromatography step to remove the non-target proteins that were concentrated along with the target protein during the TFF stage(s).  Thus, the concentration of both target and non-target proteins that occurs during TFF and SPTFF processes is a necessary outcome (albeit undesirable), and an artisan would not need motivation to do this since it necessarily occurs during these processes.  
Applicants argue that Zale does not cure the alleged deficiency of Becker (response, p. 7).  

Applicants argue that Dizon-Maspat does not teach placing the SPTFF step prior to an affinity chromatography step Becker (response, p. 7).  
While this statement is factually correct, applicants' argument discounts both the rejection as a whole and the skill of the artisan in this field.  Dizon-Maspat teaches clear advantages for the use of SPTFF over standard TFF processes.  Therefore, an artisan would have motivation to use SPTFF in place of the TFF in Becker.  
Applicants cite Dizon-Maspat's teaching that placing the SPTFF step after the virus filter is not expected to affect viral clearance (response, p. 8).  
The relevance of this statement is unclear since 1) the instant claims have nothing to do with a virus filter and 2) Dizon-Maspat directly illustrates placing SPTFF prior to or after a virus filter (Fig. 7).  If anything, Fig. 7 of Dizon-Maspat provides the artisan with a high expectation of success in using SPTFF at any stage in the purification process, particularly as a replacement for standard TFF processes (such as that shown in Becker).  

Summary/Conclusion
Claims 9-14 are rejected; claim 15 is cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658